Title: To George Washington from John Brown, 4 February 1781
From: Brown, John
To: Washington, George


                        
                            Dr Sr
                            Providence Feby 4th 1781
                        
                        With due Submission to your Excellencys Superior Judgment, I now take the Liberty to Mention a Matter which
                            appears to me to bid fair for great Advantages to the United States in General, tho it may be otherwise to this State in
                            perticular, from the late Disaster of the Culloden one of the Enemys 74 Gun
                            Ships and the Dismastment of One more of the Ships of the Line at Gardners Bay, the French Fleet at Newport is at Least
                            Equal if not Superior to the Enemys’, and tho I am Fully Sensible of the Advantage Arising to this State in perticular
                            from the Fleet and Army of our Allys being posted at Newport, yet as the Good of the Whole Union Ought to govern in every
                            Breast, and as it appears to me from every Circumstance that the Enemy have much greater Expectations of Success in
                            weakning if not breaking some of the Southern and most Material Links of the Chain, then they Can have in Any part of New
                            England, Theirfore Would it not be best, if our Allies do not think proper to Attack the Enemys Fleet in the Sound (as the
                            Dismasted Ship may then be of equil Service with aney Other) to Sail Immediately, either with or without the Armey as Your
                            Excellency May Direct for Virginia, by which means the Infamous Arnold with all the Enemys Fleet and Armey may fall in to
                            our Hands, and that State Rescued from their present Distresses, it appears Clear to me that the Genl Advantage to the
                            whole would Encourage the Fleet and Army of our Allies to go to the Southern States, but its a Doubt to me Whether a Genl
                            Embarcation of the Troops at Newport Can be Effected in Time to arive at Verginia before the Enemys Fleet will get
                            Intelligence of their Movements & Come out of the Bay. But I think the Prospect is Very great of takg the whole of the
                            Enemy at Verginia provided the Fleet Only would Sail for that purpose from Newport Immediately or as
                            Soone as possable after Your Command.
                        These Suggestions are from my own mind and to One only of whome no man on Earth has a greater Esteem and Respect
                            than my Self I therefore beg they may be received with the Same Cordiallity with
                            which they are paid. I am with every Sentiment of Respect and Reverence, Dr Sr Your Obedient and Invariable Friend—
                        
                            John Brown
                        
                        
                            
   This Ship took my Ship Genl Washington Mountg 20 Six pound Cannon & owned all by My Self, She
                                was when tacon going 13 Nots and no other of Admiral Arbuthnots Fleet Could Sail as fast as the Genl Washington. This
                                among the many Capital Losses I have Sustaind in the Course of the present War was the most mortyfying, She being a
                                Very beautifull, Valuable and Favorite Ship with a Striking of the Person whose Name She bore affixed to her Head.

                        

                    